Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final rejection. Claims 1-2, 4-12, and 14-22 are pending.  

Status of Claims 
Applicant’s amendment date 12/27/2021, amending claims 1, 14, and 18. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
  

Response to Amendment
The previously pending rejection to the claims, under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The rejection has been updated to address these amendment. 

Response to Argument under 35 USC 103: 
Applicants argue (remarks page 12):
Further at page 8, the Examiner contends that Cantor's disclosure at paragraph [0043] and FIG. 10 corresponds to "prior to work commencing on the individual punch item" as found in Applicant's claims. The Examiner included an Examiner Note stating "in the middle of a project, there a bunch of tasks in the project that haven't even been started yet. These not yet started tasks can be considered 'punch item tasks' for the purposes of the claims. See Figure 10, it shows a complete, partially complete and incomplete.  Wherein the predictive model is executed before the incomplete tasks (punch items) are started." Applicant respectfully disagrees and submits that this analysis does not for each individual punch item ... prior to work commencing on the individual punch item, executing the predictive model ... " in combination with the other elements of Applicant's claims.
Examiner respectfully disagree:
Applicant is reminded that claims must be given their broadest reasonable interpretation. Cantor disclose in [0043], “the task estimator 108 functionality may be repeated one or more times during the course of the execution of a project, each repetition of the process may take different input data, and each repetition of the process may produce different results, including possibly different task estimation models, different estimates of the distribution of effort for each task, different categorization of task, and different sets of attributes associated with categories of task. During execution of the project, there are tasks that have been done, and a bunch of task (punch items) that haven’t been started and are incomplete (Examiner Note: in the middle of a project, there a bunch of tasks in the project that haven’t even been started yet). See Cantor [0030], “identify subsets of project task to which different estimation formulas may apply” and Cantor [0034], “as-yet incomplete tasks to be estimated”. These not yet started tasks can be considered “punch item tasks” for the purpose of the claims. Examiner assert that Cantor disclose making a prediction by executing the predictive model for those punch items that are not yet started. also, see Figure 10, it shows a complete, partially complete and incomplete. Wherein the predictive model is executed before the incomplete tasks (punch items) are started.  Examiner assert that Cantor disclose the limitation in question. 
Applicants argue (remarks page 12):
These teachings in Cantor cannot amount to "for each individual punch item ... prior to work commencing on the individual punch item, executing the predictive model ... and thereby determining (i) a respective predicted risk level for the individual punch item ... and (ii) if the predicted risk level is at or above a threshold risk level, a predicted reason why the predicted risk level is at or above the threshold risk level, wherein the predictive model performs functions comprising: predicting a future time during which the individual punch item is most likely to be completed; based at least on (i) the predicted future time during which the individual punch item is most likely to be completed and (ii) the target completion date of the individual punch item, predicting the respective risk level for the individual punch item" in combination with the other elements of Applicant's claims.
Examiner respectfully disagree:
Applicant is reminded that claims must be given their broadest reasonable interpretation. First, with regard to “prior to work commencing on the individual punch items, executing the predictive model”. The reference disclose this feature as explained above in page 5 of this office action. second, with regard to determining (i) a respective predicted risk level for the individual punch item ... and (ii) if the predicted risk level is at or above a threshold risk level, a predicted reason why the predicted risk level is at or above the threshold risk level, wherein the predictive model performs functions comprising: predicting a future time during which the individual punch item is most likely to be completed; based at least on (i) the predicted future time during which the individual punch item is most likely to be completed and (ii) the target completion date of the individual punch item, predicting the respective risk level for the individual punch item

Examiner respectfully disagree:
Applicant argues at length why Cantor does not teach the claimed risk level, however the rejection was made over a combination of references. Cantor teaches risk as a distribution and Hu teaches translating this into a risk level. Furthermore the examiner notes that Cantor teaches determining risk for individual project tasks (i.e. punch items). Cantor performs a bottom up analysis of the probability of each task. Given that schedules are fixed (the overall schedule is made up of tasks whose individual lead times add up to the total lead time). Thus predicting a distribution of lead times for each task is a risk level for each chance (i.e. risk level) that the task will go over (because the task’s stated lead time is at the center of the distribution. 

    PNG
    media_image1.png
    366
    581
    media_image1.png
    Greyscale

This overall distribution is from a bottom up analysis of each task. Thus each task has the same kind of distribution from which the overall distribution of the project is determined. 
See Cantor [0030], “identify different subsets of project tasks to which different estimation formulas may apply and determine the best for independently estimating each”. Cantor [0045-0047], “for each subset of tasks, the learning algorithm may select a subset of the attributes of the included tasks …. To make an estimate of the effort of the tasks which have those attribute values …. A “subset of tasks” is a portion of the total population of tasks. For each subset of tasks, a different subset of attributes (i.e., a different combination or selection of attributes) may be considered”. See Cantor Fig. 5 [0036], [0040], [0090], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 6 [0048] & [0094], EN: the learning algorithm selects completed tasks (e.g. historical data) as the “training set” to use the model to estimate the effort (EN: effort means the total work time required [0034]) on a new task”. Cantor [0075-0076], EN: historical data the system consider when predicting the delivery date of a tasks (e.g. punch item). 


    PNG
    media_image2.png
    289
    404
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    395
    1347
    media_image3.png
    Greyscale

 	Hu teaches performing the analysis and determination of risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.)  The combination is obvious because the result would be better enabling managers to manage individual tasks by knowing which had a higher risk level, leading to better project schedule management. Hu teaches in combination with Cantor an indicator having a visual appearance representative of a risk level. Hu disclose in pages 930-931 “the proposed MMAKD method uses a random forest as the classifier, i.e., the project outcome predictor. Random forest is an ensemble classifier, which takes decision trees as base classifiers. A decision tree is an analytical decision support tool that uses a tree-like graph to solve classification problems. The combination of Hu and Cantor suggest providing risk levels which are graphically illustrated meeting the claimed visual appearance since the risk graphically shown as discussed by Hu decision tree. Additionally Table in Hu teaches a graphical representation (i.e. a table) of risk level. 
               Cantor clearly teaches identifying factors which contribute to the respective risk level.  Specifically in paragraph [0151] Cantor shows different “patterns” or causal factors that affect the schedule.  Hu teaches using classification methods to identify the elements most affecting risk (as per the decision tree above).  Given that Hu’s goal is the identification of which factors in a project have the greatest impact (see Table 4 on page 934), this suggests the desirability of modifying Cantor’s patterns with this approach to provide the benefit of identifying which risk factors contribute most to the risk level (e.g. as in Table 4 of Hu where risks are high, medium or low).

               The predicted reason why the risk level in the combined teachings of Cantor and Hu is high is provided in the description of the pattern itself.  For example, if a pattern is high risk, then the description itself (e.g. too many features) provides an indication.  Alternatively since Hu is modelling input and outputs, the inputs corresponding to the high output risk provide a reason (i.e. these input factors are correlated with the high risk output).

Examiner Note: with regard to “a punch item and a list of punch items”. Also, the new added limitations “indication that at least one punch item does not have an assignee”. while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, Mchlntosh and Cleetus are introduced to disclose/teach these features. See rejection below. 



REJECTIONS BASED ON PRIOR ART
Examiner Note: Some rejections will be followed by an “EN” that will denote an examiner note. This will be place to further explain a rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 14-15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. US 2013/0325763 (hereinafter Cantor) in view of  McIntosh US 2009/0276273 (hereinafter McIntosh) in Hu, Yong, et al. "An integrative framework for intelligent software project risk planning." Decision Support Systems 55.4 (2013): 927-937. (hereinafter Hu).  Further, in view of Cleetus, K. J., Gheorghe C. Cascaval, and K. Matsuzaki. "PACT-a software package to manage projects and coordinate people." Proceedings of WET ICE'96. IEEE 5th Workshop on Enabling Technologies; Infrastucture for Collaborative Enterprises. IEEE, 1996.
Regarding Claim 1:
(Currently Amended) A computing system comprising: 
a network interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: (Cantor Fig. 18 [0109] & [0207-0211])
applying a machine learning technique to (Cantor Figs. 5-6 [0088] & [0096], “machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks. An aspect of learning is determining what similar tasks are. The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model …. Once the model is available, the machine learner can apply it”.) historical [subset of task (e.g., subtask)] items data and thereby defining a predictive model (Cantor [0091], “build the predictive model”.)  that is configured to (i) receive, as input, data defining a [subset of task (e.g., subtask)] item, (ii) output a predicted risk [] for the [subset of task (e.g., subtask)] item, and (iii) output (Cantor [0042 &[0048]], “model 114 may comprise the output of such a learning algorithm”) an identification of which one or more aspects of the data defining the punch item contributed most to the risk [] that is predicted for the [subset of task (e.g., subtask)] item;  (Cantor Fig. 5 [0036], [0040], [0090], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 6 [0048] & [0094], EN: the learning algorithm selects completed tasks (e.g. historical data) as the “training set” to use the model to estimate the effort (EN: effort means the total work time required [0034]) on a new task”. Cantor [0075-0076], EN: historical data the system consider when predicting the delivery date of a tasks (e.g. punch item))  

    PNG
    media_image2.png
    289
    404
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    395
    1347
    media_image3.png
    Greyscale


causing a first client station to display an interface for enabling a user to create a list of [subset of task (e.g., subtask)] items for a construction project by (See Cantor [0030], “identify different subsets of project tasks to which different estimation formulas may apply and determine the best for independently estimating each”. Cantor [0078], “a task refers to the smallest unit of work that a team explicitly breaks out and assigns to a developer”)  inputting respective data defining each of a plurality of [subset of task (e.g., subtask)] items in the list; (Cantor [0034], “an input for project estimation prediction ….. an unfinished task 104, for example, may have attributes (shown at 106) such as the type, the owner, an initial estimate for completion, a due date, a priority status, and other such characteristics.”. Cantor [0043][0049-0074] “the task attributes provided as input and used for learning”. Cantor [0082], “a scheduler 302 receives as input a set of tasks 304”.)
receiving, from the first client station, the respective data defining each of the plurality of [subset of task (e.g., subtask)] items in the list; (Cantor [0034-0035], & [0050-0074], “an input for project estimation prediction may include a representation of asset of completed tasks 102, if any, belonging to the project to be estimated and a set of attributes associated to those tasks ….. such as the type, the owner, an initial estimate for completion, a due date, a priority status, and other such characteristics”. Cantor [0045-0047], “for each subset of tasks, the learning algorithm may select a subset of the attributes of the included tasks …. To make an estimate of the effort of the tasks which have those attribute values …. A “subset of tasks” is a portion of the total population of tasks. For each subset of tasks, a different subset of attributes (i.e., a different combination or selection of attributes) may be considered”. )
for each individual [subset of task (e.g., subtask)] item of the plurality of [subset of task (e.g., subtask)] items in the list, (See Cantor [0030], “identify different subsets of project tasks to which different estimation formulas may apply and determine the best for independently estimating each”. Cantor [0152], “patterns that may apply to individual items or to multiple items”) prior to work commencing on the individual punch item, (Cantor disclose in [0043], “the task estimator 108 functionality may be repeated one or more times during the course of the execution of a project, each repetition of the process may take different input data, and each repetition of the process may produce different results, including possibly different task estimation models, different estimates of the distribution of effort for each task, different categorization of task, and different sets of attributes associated with categories of task. During execution of the project, there are tasks that have been done, and a bunch of task (punch items) that haven’t been started and are incomplete (Examiner Note: in the middle of a project, there a bunch of tasks in the project that haven’t even been started yet). These not yet started tasks can be considered “punch item tasks” for the purpose of the claims. See Figure 10, it shows a complete, partially complete and incomplete. Wherein the predictive model is executed before the incomplete tasks (punch items) are started. ) executing the predictive model by inputting at least the respective data defining the individual [subset of task (e.g., subtask)] item (Cantor [0050-0074], &[0078] EN: different data defining the given punch data) into the predictive model (Cantor Figs. 5-6) and thereby determining ) a respective predicted risk [] for the individual [subset of task (e.g., subtask)] item that indicates a risk of the individual punch item not being completed by a target completion date of the individual [subset of task (e.g., subtask)] item and (ii) if the predicted risk [] is at or above a threshold risk [], a predicted reason why the predicted risk [] is at or above the threshold risk [], (Cantor [0152], “threshold levels … amount of time past due, or degree of increased risk”) wherein the predictive model performs functions comprising: (Cantor Figs. 12-18 [0037-0038] & [0041], “a project completion predictor 110 may take as input, information on resource and scheduling constraints applicable to the project to be estimated. Based on the estimated probability distribution times for each of the as-yet incomplete tasks, e.g., determined by the task estimator 108, and also based on the information on resource and scheduling constraints applicable for the project to be estimated, the project completion predictor 110 determines an estimated probability distribution time of the collection of as-yet incomplete tasks as a whole”. See Cantor [0030], “identify different subsets of project tasks to which different estimation formulas may apply and determine the best for independently estimating each”.)
predicting a future time during which the individual [subset of task (e.g., subtask)] item is most likely to be completed; based at least on (i) the predicted future time during which the individual [subset of task (e.g., subtask)] item is most likely to be completed and (ii) the target completion 2date of the individual [subset of task (e.g., subtask)] item, predicting the respective risk level for the individual [subset of task (e.g., subtask)] item; and (Cantor Fig. 16 (see below) [0037], “a project completion predictor 110 may take as input, information on resource and scheduling constraints application to the project to be estimated. Based on the estimated probability distribution times for each of the as-yet incomplete tasks, determined by the task estimator 108”. Cantor [0079], “Treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery data in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date”. Cantor [0083], “simulates schedule completion time 408. A distribution builder 410 builds completion time distribution 412”. Cantor [0094], applying the built model to the set of uncompleted tasks produces tasks … predicted risk effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”. See Cantor [0030], “identify different subsets of project tasks to which different estimation formulas may apply and determine the best for independently estimating each”.)  


    PNG
    media_image4.png
    759
    878
    media_image4.png
    Greyscale


identifying which one or more aspects of the respective data defining the individual [subset of task (e.g., subtask)] item contributed most to the respective risk level that is predicted for the individual [subset of task (e.g., subtask)] item, wherein the predicted reason why the predicted risk level is at or above the threshold risk level is determined based on the identified one or more aspects of the respective data defining the individual [subset of task (e.g., subtask)] item that contributed most to the respective risk level; for each individual [subset of task (e.g., subtask)] item of the plurality of [subset of task (e.g., subtask)] items in the list, storing (i) the respective data defining the individual [subset of task (e.g., subtask)] item, (ii) the respective risk level that is predicted for the individual [subset of task (e.g., subtask)] item, and (iii) if the respective risk level that is predicted for the individual [subset of task (e.g., subtask)] item is at or above the threshold risk level, the predicted reason (Cantor [0107], “diagnostic patterns may be analyzed and provided to explain why the procedure is not working properly and other reasons as to why the completion time would not be met, for example, so that a user may take remedial procedures such as changing the governance of an organization, and such that the problem is not repeated again”.) why the respective risk level for the individual [subset of task (e.g., subtask)] item is at or above the threshold risk level; and (Cantor [0034] and [0049-0074], “an input for project may include a set of as-yet incomplete tasks 104 belonging to those tasks (shown at 106) such as type, the owner, initial estimate for completion, a due data, a priority status, and other such characteristics”. Cantor [0105], “using machine learning, which learns from available data associated with the completed tasks. The learning may be then applied to the unfinished tasks to estimate how long those unfinished tasks will task”. Cantor [0111], “identified the dependencies between those plan items …. Specify the best case worst case and most likely case for each one and have broken down their timeline into three major millstones”.) 
causing a second client station to display,  (Cantor [0109] & [0115] , “(GUI) of the present closure in one embodiment may provide for a risk trend graph that may show a variance as direct measure of schedule risk”. Cantor [0123-0126] & [0131], “if a plan item’s work is burning down at a reasonable rate, there is no danger, and the graphics might show such indication, e.g. as green color. If it is running late or is already overdue, an indication may be shown in it that this was the due date and now it is overdue by some amount, indicating danger or lateness”.) a representation of the list of [subset of task (e.g., subtask)] items for the construction project that includes, for each individual [subset of task (e.g., subtask)] item of the plurality of punch items in the list, (i) an identification of the individual [subset of task (e.g., subtask)] item, (ii) an indicator having a visual appearance that is representative of the respective risk [] that is predicted for the individual [subset of task (e.g., subtask)] item, and (iii) if the respective risk [] that is predicted for the individual [subset of task (e.g., subtask)] item is at or above the threshold risk [], an indication of the predicted reason (Cantor [0107], “diagnostic patterns may be analyzed and provided to explain why the procedure is not working properly and other reasons as to why the completion time would not be met, for example, so that a user may take remedial procedures such as changing the governance of an organization, and such that the problem is not repeated again”.)  why the respective risk level for the individual [subset of task (e.g., subtask)] item is at or above the threshold risk []. (Cantor [0114], “a check in the dashboard (e.g., FIG. 9) ….. a status indicator may include the Gaussian …. It shows that there is a 91% chance that they will deliver on time, and a 9% chance that they may deliver late”. Cantor [0124], “the in-progress bars can be seen on each of the plan items that are in progress. If they are still on schedule they will show such an indication, e.g., as colored (e.g., green). If they are in danger they will show as another indication, e.g., as differently colored (e.g., red)”. Cantor [0163], “which has a list of the plan items”.) but, specifically fails to disclose punch item risk level wherein a respective indication of a respective predicted reason for at least one punch item in the list comprises an indication that the at least one punch item does not have an assignee
However, Mclntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, Mchlntosh is introduced to teach the following:
punch item wherein a respective indication of a respective predicted reason for at least one punch item in the list comprises an indication that the at least one punch item does not have an assignee (underlined emphasis for aspect not taught) (see Mclntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of Mclntosh. Doing so would allow the user to create a punch item list and view its status (Mclntosh [0073-0075]). 
However, Hu teaches the following limitation: 
Risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of Hu. Doing so would determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 
Canto in view of Mclntosh in view Hu specifically fails to disclose 
wherein a respective indication of a respective predicted reason for at least one punch item in the list comprises an indication that the at least one punch item does not have an assignee
However, Cleetus teaches the following limitation: 
wherein a respective indication of a respective predicted reason for at least one punch item in the list comprises an indication that the at least one punch item does not have an assignee (referring back to applicant specification with regard to “a respective indication”, in [108], “the indicator may take various forms and represent different risk levels in various manners. As one example, the indicator may be a graphic indicator that has a different color”. See Cleetus page 163, if not, the project cannot be realistically expected to achieve its goal in time. Colors on a Gantt chart of realism are assigned as follows based on a time horizon set by default at 1 month: green – persons assigned to every sub-task, Yellow – persons not assigned to any sub-task, and red – persons not assigned to any sub-task”,) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of Cleetus. Doing so would enable the system to display an indication that the at least one punch item does not have an assignee (Cleetus page 163). 


Regarding Claim 2:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein the historical [subset of task (e.g., subtask)] items data comprises (a) respective data defining each of a plurality of past [subset of task (e.g., subtask)] items (Cantor [0075-0076], “information about the history of the task, including the history of changes to the values of task attributes, further including the absolute and relative sequence, timing, frequency, and other measures, properties, and/or patterns of the history of changes to these attribute values. The information about the history of changes to the values of task attributes may include information such as the number of times that a task has been rescheduled, the number of times that a task has been considered completed and then considered not completed, the number of times that the owner of a task has changed, and/or the number of times that any other specific attribute or relationship has changed, among others.) and 
(b) a respective label for each of the plurality of past [subset of task (e.g., subtask)] items that indicates an actual completion date of the past [subset of task (e.g., subtask)] item relative to a target completion date of the past [subset of task (e.g., subtask)] item. (Cantor [0049-0074], “corrected estimate: a revision of a previously estimated effort or time required to complete a task. Creation data: the date on which the task was created … due date: the date on which a task is due (e.g. target date) …… planned-for date: the ending date of any part of the project schedule in which a task is to be completed (e.g., target date) ….. Resolution: a representation of the way in which a task has been completed. Resolution date: the date on which a resolution was achieved for the tasks … state: a representation of the task relative to the work being done on it and its prospective or actual completion”. Cantor [0088], “attributes including their actual completion times”.) but, specifically fails to disclose punch item
However, Mclntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, Mchlntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see Mclntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of Mclntosh. Doing so would allow the user to create a punch item list and view its status (Mclntosh [0073-0075]). 

Regarding Claim 3: Canceled
Regarding Claim 4:
(Previously Presented) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Hu further teach wherein the predictive model comprises one of (a) a random forest classifier model, (b) a gradient boosting model, or (c) a logistic regression model.  (Hu page 931, “uses random forest as the classifier, i.e., the project outcome predictor. Random forest is an ensemble classifier, which takes decision trees as base classifiers”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Cantor to include the teaching of determining a risk level, as taught by HU, in order to determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 

Regarding Claim 5:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
determining a confidence level associated with the respective risk level for the individual [subset of task (e.g., subtask)]  item; and causing the second client station to display an indication of the confidence level associated with the respective risk level for the individual [subset of task (e.g., subtask)]  item.  (Cantor [0198], “compute and provide confidence level of the computation, provide visualization into the progress of a project broken down by work item components, provide updated prediction incorporating the progressions already made, provide predictions as evolved and evolving over time, and show whether the risk of completing the project on time is decreasing or increasing”.) but, specifically fails to disclose punch item risk level 
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 
Cantor in view of McIntosh specifically fails to disclose risk level
However, Hu teaches the following limitation: 
Risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Cantor to include the teaching of determining a risk level, as taught by HU, in order to determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 
Regarding Claim 6:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach the computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
re-defining the predictive model using one or both of (a) newly-available historical punch item data or (b) different model parameters for the predictive model.  (Canto [0093], “both team velocity (the amount of work a team completes in a given period of time) and the nature of tasks may change over time on a given project. Thus, the machine learning is an ongoing process. Newly completed tasks increase the size of the training sets, and the machine learner continuously builds new models out of the new training sets. As a result, task effort prediction is adaptive and reflects changes and trends that may occur during a project's evolution”. Cantor Fig. 6 [0094], “a machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set”.)  
Regarding Claim 7:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein the indicator having the visual appearance that is representative of the respective risk [] that is predicted for the individual [subset of task (e.g., subtask)] item comprises an indicator having a given color that is representative of the respective risk [].  (Cantor [0200-0201], “the GUI may be color coded or other graphical attributes may be utilized for display. For example, the green 1204 and red 1206 curve represents all dates that the simulation has predicted on which planned work will complete ….. Different colors or visual may be utilized to provide such information”. Cantor [0121], [0123-0124] [0202-0203], “the are between the earliest and latest delivery dates is colored (or presented or displayed with another visual) to represent the status of the predicted data”.) but, specifically fails to disclose punch item risk level 
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 
Cantor in view of McIntosh specifically fails to disclose risk level
However, Hu teaches the following limitation: 
Risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Cantor to include the teaching of determining a risk level, as taught by HU, in order to determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 

Regarding Claim 8:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein the respective data defining the individual [subset of task (e.g., subtask)] item comprises one or more of (a) item-specific data for the individual [subset of task (e.g., subtask)] item or (b) project-specific data for the individual [subset of task (e.g., subtask)] item.  (Cantor [0047], “the learning algorithm may take the total population of input tasks (total set of tasks being estimated such as the total set of tasks from a project) and break it down into various subsets. A "subset of tasks" is a portion of the total population of tasks. For each subset of tasks, a different subset of attributes (i.e., a different combination or selection of attributes) may be considered. Each way of breaking down the total population of tasks into subsets and selecting attributes for those subsets gives rise to a possibly distinct estimate for the total population of tasks as a whole. The learning algorithm may perform this process (of breaking down the population into subsets and selecting different combinations of attributes) multiple times, giving it multiple overall estimation results. The learning algorithm may compare the multiple overall estimation results it obtains and choose the approach that gives the best result. The outputs of the algorithm may be based on this choice”.) but, specifically fails to disclose punch item
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 

Regarding Claim 10:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein predicting the future time during which the individual punch item is most likely to be completed comprises: predicting a respective likelihood of the individual [subset of task (e.g., subtask)] item being completed during each of a plurality of different timeframes relative to the target completion date of the individual [subset of task (e.g., subtask)] item, wherein each of the plurality of different timeframes corresponds to a respective risk []; and identifying, from the plurality of different timeframes, a given timeframe having a highest respective likelihood of the individual [subset of task (e.g., subtask)] item being completed.  (Cantor Figs. 12 & 17 [0076-0077], “specified as a set of tasks … predicts when the project is likely to deliver. The methodology in one embodiment reasons about an uncertain future entity: the delivery data. The project delivery date is uncertain because it depends on a number of events whose occurrence cannot be known for sure, such as the completion of subtasks, the successful integration of components, etc. ... embodiment treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery date in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date. Cantor [0100] & [0107], “predicting the likelihood of on-time delivery as a probability distribution over possible deliver dates in one embodiment is adaptive, for example, the methodology continuously updates its predictions as new evidence becomes available”.) but, specifically fails to disclose punch item risk level 
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 
Cantor in view of McIntosh specifically fails to disclose risk level
However, Hu teaches the following limitation: 
Risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Cantor to include the teaching of determining a risk level, as taught by HU, in order to determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 
Regarding Claim 11:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein the respective risk [] that is predicted for the individual [subset of task (e.g., subtask)] item may be one of (a) a low risk [] indicating that the individual [subset of task (e.g., subtask)] item is most likely to be completed at or before the target completion date of the individual [subset of task (e.g., subtask)] item, (b) a medium risk [] indicating that the individual [subset of task (e.g., subtask)] item is most likely to be completed within a given number of days after the target completion date of the individual [subset of task (e.g., subtask)] item, or (c) a high risk [] indicating that the individual [subset of task (e.g., subtask)] item is most likely to be completed subsequent to the given number of days after the target completion date of the individual [subset of task (e.g., subtask)] item.  (Cantor [0202-0203], “”delivery date risk trend” 1212 shows how the predicted “likelihood of delivery” has changed over time. as the timeline of the project progresses, a methodology of the present disclosure calculates predictions of completion dates based on information available at the time ….. The area between the earliest and latest delivery dates is colored (or presented or displayed with another visual) to represent the status of the predicted dates: dates before the planned delivery date are shaded in green, dates near the planned delivery date are shaded in yellow and dates after the planned delivery date are shaded in red. The actual dates of the current prediction are represented on the right side of the chart using the same color coding (or another visual coding) as the shading just described.) but, specifically fails to disclose punch item risk level 
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 
Cantor in view of McIntosh specifically fails to disclose risk level

However, Hu teaches the following limitation: 
Risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Cantor to include the teaching of determining a risk level, as taught by HU, in order to determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 
Regarding Claim 13: (canceled)
Regarding Claim 14:
Claim 14 is the non-transitory claim corresponding to the system claim 1 rejected above. Therefore, claim 14 is rejected under the same rational as claim 1. 
Regarding Claim 15:
Claim 15 is the non-transitory claim corresponding to the system claim 5 rejected above. Therefore, claim 15 is rejected under the same rational as claim 5. 
Regarding Claim 16:
Claim 16 is the non-transitory claim corresponding to the system claim 9 rejected above. Therefore, claim 16 is rejected under the same rational as claim 9. 
Regarding Claim 17:
Claim 17 is the non-transitory claim corresponding to the system claim 10 rejected above. Therefore, claim 17 is rejected under the same rational as claim 10. 
Regarding Claim 18:
Claim 18 is the method claim corresponding to the system claim 1 rejected above. Therefore, claim 18 is rejected under the same rational as claim 1. 
Regarding Claim 20:
Claim 20 is the method claim corresponding to the system claim 10 rejected above. Therefore, claim 20 is rejected under the same rational as claim 10. 

Regarding Claim 21:
 (Previously Presented) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein the second client station comprises the first client station. (Cantor [0109] & [0207], EN: GUI provide for a risk trend graph that may show a variance as direct measure of schedule risk”. Cantor [0198-0199], “present disclosure may compute project ship date (e.g., predict probabilistic completion date of a project), compute and provide confidence level of the computation, provide visualization into the progress of a project broken down by work item components, provide updated prediction incorporating the progressions already made, provide predictions aa evolved and evolving over time, and show whether the risk of completing the project on time is decreasing or increasing.)  

Regarding Claim 22:

(New) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 11, wherein the threshold risk level comprises one of the medium risk level or the high risk [[level]]. (Cantor [0114], “dashboard shows that there is 91% chance that they will deliver on time, and a 9% change that they may delivery late”. Cantor [0202-0203], “”delivery date risk trend” 1212 shows how the predicted “likelihood of delivery” has changed over time. as the timeline of the project progresses, a methodology of the present disclosure calculates predictions of completion dates based on information available at the time ….. The area between the earliest and latest delivery dates is colored (or presented or displayed with another visual) to represent the status of the predicted dates: dates before the planned delivery date are shaded in green, dates near the planned delivery date are shaded in yellow and dates after the planned delivery date are shaded in red. The actual dates of the current prediction are represented on the right side of the chart using the same color coding (or another visual coding) as the shading just described.) but, specifically fails to disclose risk level 
However, Hu teaches the following limitation: 
Risk level. (Hu pages 930-931, “for example, let A1 and A2 be two actions that will change the value of factor F from high (risk level) to mid and to low respectively. When both A1 and A2 are applied, the value of F would be changed from high to low”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Cantor to include the teaching of determining a risk level, as taught by HU, in order to determine the risk level of the task(s) (i.e. punch item) (Hu Pages 930-931). 


Claims 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. US 2013/0325763 (hereinafter Cantor) in view of  McIntosh US 2009/0276273 (hereinafter McIntosh) in Hu, Yong, et al. "An integrative framework for intelligent software project risk planning." Decision Support Systems 55.4 (2013): 927-937. (hereinafter Hu) in view of Cleetus, K. J., Gheorghe C. Cascaval, and K. Matsuzaki. "PACT-a software package to manage projects and coordinate people." Proceedings of WET ICE'96. IEEE 5th Workshop on Enabling Technologies; Infrastucture for Collaborative Enterprises. IEEE, 1996. Further, in view of Waslander et al.  US 2019/0108603 (hereinafter Waslander).
Regarding Claim 9:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach the computing system further comprising program instructions stored on the non-transitory computer-readable medium that are 4executable by the at least one processor to cause the computing system to perform functions including: 
after receiving the respective data defining the individual [subset of task (e.g., subtask)] item, analyzing the respective data defining the individual [subset of task (e.g., subtask)] item to identify at least one [relationship] included in the respective data defining the individual [subset of task (e.g., subtask)] item; and including the identified at least one [relationship] in the respective data defining the individual [subset of task (e.g., subtask)] item that is input into the predictive model.  (Cantor Fig. 5 [0036], [0040], [0042], “the task estimator 108 may also use a learning algorithm over the attributes of the input completed tasks to discover the significant relationships of available task attributes to task effort”.  [0090-0091], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 9 [0128], “represents the most likely outcomes possible, the best outcomes possible, and the worst outcomes possible for delivery, which provides a predictive range of dates for delivery, illustrating the likelihood that the different plan items will deliver during that range of time”) but, specifically fails to disclose punch item identify at least one sentiment included in the respective data defining the individual punch item; and including the identified at least one sentiment in the respective data defining the  individual punch item that is input into the predictive model.   
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item identify at least one sentiment included in the respective data defining the individual punch item; and including the identified at least one sentiment in the respective data defining the  individual punch item that is input into the predictive model.   (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 
Cantor in view of McIntosh specifically fails to disclose identify at least one sentiment included in the respective data defining the individual punch item; and including the identified at least one sentiment in the respective data defining the  individual punch item that is input into the predictive model.   
However, Waslander teaches the following limitation: 
identify at least one sentiment included in the respective data defining the individual punch item; and including the identified at least one sentiment in the respective data defining the individual punch item that is input into the predictive model.   EN: referring back to applicant specification with regard to sentiment, in ¶[57], “such sentiment data may have values such as “positive”, or “negative” …. Sentiment data may be represented by numbers”. (see Waslander [0397], “indicate that work is behind or ahead of schedule”. [0405], “whether project was completed on time, and/or on budget properly. This could come from PM feedback or data from processing the transaction and/or any disputes …. mathematical equation(s) that may incorporate any suitable data, including, but not limited to, the PM's rating of the PSP across a number of sub categories, the project statistics related to on-time and on-budget completion, a sentiment analysis of the qualitative continents to discover if they are positive or negative (e.g., the sentiment analysis may provide another factor for a PSP score determination), and/or the like.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of Hu. Doing so would identify sentiment included in the data defining the given punch item (Wasland [0405]).  


Regarding Claim 12:
(Currently Amended) Cantor in view of McIntosh in view of Hu in view of Cleetus disclose the computing system of claim 1, 
Cantor further teach wherein causing the second client station to display the representation of the list of [subset of task (e.g., subtask)] items for the construction project comprises causing the second client station to 5display the representation of the list of [subset of task (e.g., subtask)] items for the construction project within an interface of a front-end software application for managing the [] project.  (Cantor [0109], EN: GUI provide for a risk trend graph that may show a variance as direct measure of schedule risk”. Cantor [0198-0199], “present disclosure may compute project ship date (e.g., predict probabilistic completion date of a project), compute and provide confidence level of the computation, provide visualization into the progress of a project broken down by work item components, provide updated prediction incorporating the progressions already made, provide predictions aa evolved and evolving over time, and show whether the risk of completing the project on time is decreasing or increasing.)  but, specifically fails to disclose punch item managing a construction project. 
However, McIntosh teaches the following limitation: 
Examiner Note: while Cantor does not specifically teach a punch item and/or punch item list, “create a punch item list” is broad and could be any type of task/subtask/assignment. Regardless, in order to advance the prosecution of this application, McIntosh is introduced to teach the following:
punch item (underlined emphasis for aspect not taught) (see McIntosh [0018-0021], “includes a graphical identifier unique to a category of punch items …indicate a construction punch list of punch items”. See [0073-0075], “status indicates an item is no longer open …. Different color or shape”.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of McIntosh. Doing so would allow the user to create a punch item list and view its status (McIntosh [0073-0075]). 
Cantor in view of McIntosh specifically fails to disclose managing a construction project
However, Waslander teaches the following limitation: 
within an interface of a front-end software application for managing a construction project. (Waslander Figs. 1-5, 8-10 & 80 [0047]-[0051], EN: shows an illustrative user interface for managing a construction project.  Waslander [0519-0529], “one or more subsystems 100 for predicting a likelihood of an unforeseen site condition for a manager project at a manager property and/or for protecting a manager property during the manager project from unforeseen site condition risk, reference is made to one or more processes of Fig. 80”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cantor to incorporate the teachings of Hu. Doing so would identify sentiment included in the data defining the given punch item (Waslander [0405]) and an interface for managing construction project (Waslander Figs. 1-5, 8-10 & 80 [0047]-[0051])
Regarding Claim 16: 
Claim 16 is the non-transitory claim corresponding to the system claim 9 rejected above. Therefore, claim 16 is rejected under the same rational as claim 9. 

Regarding Claim 19: 
Claim 19 is the method claim corresponding to the system claim 9 rejected above. Therefore, claim 19 is rejected under the same rational as claim 9. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goel et al. US 2018/0349817: Architecture, engineering and construction (AEC) risk analysis system and method. 
Gattie US 2017/0357923: Construction analytics to improve safety, quality and productivity. 
Baxter US 2018/0268313: system and method for providing risk recommendation, mitigation and prediction. 
Richardson et al. US 7,729,939: method and apparatus for planning and monitoring multiple tasks based on user defined criteria and predictive ability. 
Khalil US 2017/0053244: automated, integrated and complete computer program/project management solutions standardizes and optimizes management processes and procedures utilizing customizable and flexible systems and methods. 
Lavrov et al. US 2015/0193711: project management system providing interactive issue creation and management. 
Przechocki et al. US 2019/0188797: Closed-looped system incorporating risk analytic algorithm. 
Babus et al. US 2007/0208600: Method and apparatus for pre-emptive operational risk management and risk discovery. 
Baharum, Zirawani, Noorfa H. Mustaffa, and Salihin Hamdan. "Uncertainty Factors in Environmental Issues on Late Delivery for Construction Industry." 2011 Third International Conference on Computational Intelligence, Modelling & Simulation. IEEE, 2011.
Aguiar et al US 2017/0052814: predictive workload scheduling with integrated analytics. 
Stolte et al. US 10,587,644: Monitoring and managing credential and application threat mitigations in a computer system. 
Hochberg et al. US 2007/0106599: methods and apparatus for dynamic risk assessment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624